Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
3.	Applicant’s election without traverse of Species A and Species b, corresponding to claims 1-5 and 9-22, in the reply filed on 08/16/2022 is acknowledged.  Claims 6-8 are withdrawn from consideration by applicant.  

Claim Analysis - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first light transmission control unit” and “second light transmission control unit” in claims 1, 9, 19-20, and 22.
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 9, 19-20, and 22 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations “first light transmission control unit” and “second light transmission control unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): Figs. 7-8 of the drawing, [0150]-[0175] of the specification, and claims 2, 3, and 6 disclose “first light transmission control unit” and “second light transmission control unit” each comprising a first base substrate and a second base substrate facing each other; a first electrode disposed on one surface of the first base substrate; a second electrode disposed on one surface of the second base substrate facing the first base substrate; a light transmission control layer disposed between the first electrode and the second electrode; and the light transmission control layer including a liquid crystal layer or an electrochromic layer, an electrolyte layer, and a counter layer.
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (CN 110490097 A).
	Regarding claim 14, Liu (Fig. 1) discloses a display device, comprising: a first display panel (display panel 300); a second display panel (display panel 400) disposed on one surface of the first display panel (display panel 300); a fingerprint sensor (fingerprint sensor 210) disposed between the first display panel (display panel 300) and the second display panel (display panel 400); a first light guide unit (lens unit 231) disposed between the first display panel (display panel 300) and the fingerprint sensor (fingerprint sensor 210) and providing light passing through the first display panel (display panel 300) to a light sensing element of the fingerprint sensor (fingerprint sensor 210); and a second light guide unit (lens unit 241) disposed between the second display panel (display panel 400) and the fingerprint sensor (fingerprint sensor 210) (fingerprint sensor 210) and providing light passing through the second display panel (display panel 400) to the light sensing element of the fingerprint sensor (fingerprint sensor 210).

8.	Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Long (WO 2020215187 A1).
	Regarding claim 21, Long (e.g., Figs. 1, 4-7, and 9) discloses a display device, comprising: a first display panel that is not bent or folded for displaying a first image in a front direction of the display device (e.g., Figs. 1, 4-7, and 9; foldable display including a first display panel and a second display panel that is bent or folded); a second display panel that is capable of being bent or folded attached to the first display panel and displaying a second image in a rear direction of the display device (e.g., Figs. 1, 4-7, and 9; foldable display including a first display panel and a second display panel that is bent or folded); and a fingerprint sensor (e.g., Figs. 1, 4-7, and 9; fingerprint sensor 320) disposed between the first display panel and the second display panel and detecting light passing through the first display panel or light passing through the second display panel (e.g., Figs. 1, 4-7, and 9; foldable display including a first display panel and a second display panel that is bent or folded).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
10.	Claims 1-2 are rejected under 35 U.S.C. 103 as unpatentable over Mei (US 20220155627 A1) in view of Okita (US 20210341779 A1).
	Regarding claim 1, Mei (e.g., Figs. 1-7) discloses a display device, comprising: a first display panel (display panel 101) for displaying a first image; a fingerprint sensor (fingerprint sensor 104) disposed on one surface (bottom surface) of the first display panel (display panel 101) and detecting light passing through the first display panel (display panel 101); and a first light transmission control unit (light transmission control unit 103 to control light transmission to fingerprint sensor 104; Fig. 5 and [0042]-[0043], [0049], [0051], and [0053]-[0054]) disposed between the first display panel (display panel 101) and the fingerprint sensor (fingerprint sensor 104) for controlling transmission of light.
The first light transmission control unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which includes a first base substrate and a second base substrate facing each other; a first electrode disposed on one surface of the first base substrate; a second electrode disposed on one surface of the second base substrate facing the first base substrate; and a light transmission control layer disposed between the first electrode and the second electrode. Mei teaches the first light transmission control unit (light transmission control unit 103) includes a first base substrate (substrate 1033) and a second base substrate (substrate 1031) facing each other, and a light transmission control layer (liquid crystal layer 1032) disposed between the first base substrate (substrate 1033) and the second base substrate (substrate 1031), but do not disclose the first electrode and the second electrode as specified according to applicant’s disclosure. Since Mei discloses a voltage is applied to the light transmission control unit 103, it would be obvious to one skilled in the art that the light transmission control unit 103 included a first electrode and a second electrode and light transmission control layer (liquid crystal layer 1032) disposed between the first electrode and the second electrode. The examiner cites Okita as a reference. Okita (e.g., Fig. 4) discloses a light transmission control unit similar to that disclosed by Mei, including a first base substrate (substrate 130) and a second base substrate (substrate 132) facing each other; a first electrode (electrode 138) disposed on one surface of the first base substrate (substrate 130); a second electrode (electrode 140) disposed on one surface of the second base substrate (substrate 132) facing the first base substrate (substrate 130); and a light transmission control layer (liquid crystal layer 136) disposed between the first electrode (electrode 138) and the second electrode (electrode 140). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the light transmission unit of Mei. The combination/motivation would be to provide an electronically controllable optics to control a light transmission to a fingerprint sensor.

Regarding claim 2, Mei in view of Okita discloses the display device of claim 1. Okita (e.g., Fig. 4) discloses wherein the first light transmission control unit includes: a first base substrate (substrate 130) and a second base substrate (substrate 132) facing each other; a first electrode (electrode 138) disposed on one surface of the first base substrate (substrate 130); a second electrode (electrode 140) disposed on one surface of the second base substrate (substrate 132) facing the first base substrate (substrate 130); and a light transmission control layer (liquid crystal layer 136) disposed between the first electrode (electrode 138) and the second electrode (electrode 140). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Okita to the light transmission unit of Mei for the same reason above.

11.	Claim 15 is rejected under 35 U.S.C. 103 as unpatentable over Liu (CN 110490097 A) in view of Duan (CN 212541359 U).
Regarding claim 15, Liu (Fig. 1) discloses the display device of claim 14, wherein each of the first light guide unit and the second light guide unit includes a lens unit (lens unit 231 and lens unit 241), but does not disclose wherein each of the lens unit (lens unit 231 and lens unit 241) includes a lens array including a plurality of lenses. However, Duan (Figs. 3-4, 9, 11, 13, and 15) discloses a display device including an under-screen fingerprint sensor 200, comprising a lens unit 220, wherein the lens unit 220 includes a lens array including a plurality of lenses 221. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the first lens unit and the second lens unit as taught by Liu with a first lens array and a second lens array as taught by Duan, which would result in each of the first light guide unit and the second light guide unit includes a lens array including a plurality of lenses. The combination/motivation would be to provide an image lens assembly with an improved collection efficiency and an increased imaging resolution for fingerprint detection.

12.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as unpatentable over Liu (CN 110490097 A) in view of Gao (CN 111164609 A).
Regarding claim 16, Liu (Fig. 1) discloses the display device of claim 14, wherein each of the first light guide unit and the second light guide unit includes a lens unit (lens unit 231 and lens unit 241), but does not disclose wherein the first light guide unit includes a lens array including a plurality of lenses, and the second light guide unit includes a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light, or a light blocking layer including pinholes transmitting light. However, Gao (Figs. 1-3 and 7-9) discloses a display device including an under-screen fingerprint sensor 200 or 300, comprising a light guide unit 310, wherein the light guide unit (light guide unit 310) includes a lens array including a plurality of lenses (lens array 312), a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light, or a light blocking layer including pinholes transmitting light (light blocking layer 311). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the light guide unit and the second light guide unit of Liu with the light guide as taught by Gao, which would result in the first light guide unit includes a lens array including a plurality of lenses, and the second light guide unit includes a light blocking layer including pinholes transmitting light. The combination/motivation would be to provide an image lens assembly with an improved collection efficiency, an increased imaging resolution, and a reduced background noise for fingerprint detection.

Regarding claim 18, Liu (Fig. 1) discloses the display device of claim 14, wherein each of the first light guide unit and the second light guide unit includes a lens unit (lens unit 231 and lens unit 241), but does not disclose wherein the first light guide unit includes a light blocking layer including pinholes transmitting light, and the second light guide unit includes a lens array including a plurality of lenses, or a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light. However, Gao (Figs. 1-3 and 7-9) discloses a display device including an under-screen fingerprint sensor 200 or 300, comprising a light guide unit 310, wherein the light guide unit (light guide unit 310) includes a lens array including a plurality of lenses (lens array 312), a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light, or a light blocking layer including pinholes transmitting light (light blocking layer 311). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the light guide unit and the second light guide unit of Liu with the light guide as taught by Gao, which would result in the first light guide unit includes a light blocking layer including pinholes transmitting light, and the second light guide unit includes a lens array including a plurality of lenses, or a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light. The combination/motivation would be to provide an image lens assembly with an improved collection efficiency, an increased imaging resolution, and a reduced background noise for fingerprint detection.

13.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Liu (CN 110490097 A) in view of Jiang (CN 111164608 A).
Regarding claim 17, Liu (Fig. 1) discloses the display device of claim 14, wherein each of the first light guide unit and the second light guide unit includes a lens unit (lens unit 231 and lens unit 241), but does not disclose wherein the first light guide unit includes a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light, and the second light guide unit includes a lens array including a plurality of lenses, or a light blocking layer including pinholes transmitting light.
However, Jiang (e.g., Figs. 2 and 6) discloses a display device including an under-screen fingerprint sensor 130, comprising a light guide unit, wherein the light guide unit includes a lens array including a plurality of lenses (lens array 210), a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light (light collimator including collimating hole array 311 and 321), or a light blocking layer including pinholes transmitting light. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the light guide unit and the second light guide unit of Jiang with the light guide as taught by Gao, which would result in the first light guide unit includes a collimator including a light transmitting portion transmitting light and a light blocking portion blocking light, and the second light guide unit includes a lens array including a plurality of lenses. The combination/motivation would be to provide an image lens assembly with an improved collection efficiency, an increased imaging resolution, and a reduced background noise for fingerprint detection.

14.	Claims 1-2, 9, and 19 are rejected under 35 U.S.C. 103 as unpatentable over Liu (CN 110490097 A) in view of Yeh (US 20200311372 A1).
	Regarding claim 1, Liu (Fig. 1) discloses a display device, comprising: a first display panel (display panel 300) for displaying a first image; a fingerprint sensor (fingerprint sensor 210) disposed on one surface of the first display panel (display panel 300) and detecting light passing through the first display panel (display panel 300); and a first light transmission control unit (light transmission control unit 231 to control light transmission to fingerprint sensor 210) disposed between the first display panel (display panel 300) and the fingerprint sensor (fingerprint sensor 210) for controlling transmission of light.
The first light transmission control unit recited in claim 1 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which includes a first base substrate and a second base substrate facing each other; a first electrode disposed on one surface of the first base substrate; a second electrode disposed on one surface of the second base substrate facing the first base substrate; and a light transmission control layer disposed between the first electrode and the second electrode. Mei teaches the first light transmission control unit (light transmission control unit 103) includes a first base substrate (substrate 1033) and a second base substrate (substrate 1031) facing each other, and a light transmission control layer (liquid crystal layer 1032) disposed between the first base substrate (substrate 1033) and the second base substrate (substrate 1031), but do not disclose the first electrode and the second electrode as specified according to applicant’s disclosure. Since Mei discloses a voltage is applied to the light transmission control unit 103, it would be obvious to one skilled in the art that the light transmission control unit 103 included a first electrode and a second electrode and light transmission control layer (liquid crystal layer 1032) disposed between the first electrode and the second electrode. The examiner cites Yeh as a reference. Yeh (e.g., Fig. 5) discloses a display device including a fingerprint sensor, and a light transmission control unit (lens unit 520) disposed between the display panel (display panel 530) and the fingerprint sensor (fingerprint sensor 540). Yeh (e.g., Fig. 6) further discloses the light transmission control unit (lens unit 520) includes a first base substrate (substrate 630) and a second base substrate (substrate 610) facing each other; a first electrode (electrode 640) disposed on one surface of the first base substrate (substrate 630); a second electrode (electrode 620) disposed on one surface of the second base substrate (substrate 610) facing the first base substrate (substrate 630); and a light transmission control layer (liquid crystal layer 650) disposed between the first electrode (electrode 640) and the second electrode (electrode 620). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the first lens unit and the second lens unit of Liu with the liquid crystal lens unit as taught by Yeh. The combination/motivation would be to provide an electronically controllable lens assembly to transmit and guide a light signal for a fingerprint sensor.

Regarding claim 2, Liu in view of Yeh discloses the display device of claim 1. Yeh (e.g., Figs. 5-6) discloses wherein the first light transmission control unit includes: a first base substrate (substrate 630) and a second base substrate (substrate 610) facing each other; a first electrode (electrode 640) disposed on one surface of the first base substrate (substrate 630); a second electrode (electrode 620) disposed on one surface of the second base substrate (substrate 610) facing the first base substrate (substrate 630); and a light transmission control layer (liquid crystal layer 650) disposed between the first electrode (electrode 640) and the second electrode (electrode 620). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the first lens unit and the second lens unit of Liu with the liquid crystal lens unit as taught by Yeh for the same reason above.

Regarding claim 9, Liu in view of Yeh discloses the display device of claim 1, Liu (Fig. 1) discloses the display device of claim 1, further comprising: a second display panel (display panel 400) for displaying a second image; and a second light transmission control unit (light transmission control unit 241) disposed between the second display panel (display panel 400) and the fingerprint sensor (fingerprint sensor) for controlling transmission of light. The second light transmission control unit recited in claim 19 has been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Yeh (e.g., Fig. 6) further discloses the light transmission control unit (lens unit 520) includes a first base substrate (substrate 630) and a second base substrate (substrate 610) facing each other; a first electrode (electrode 640) disposed on one surface of the first base substrate (substrate 630); a second electrode (electrode 620) disposed on one surface of the second base substrate (substrate 610) facing the first base substrate (substrate 630); and a light transmission control layer (liquid crystal layer 650) disposed between the first electrode (electrode 640) and the second electrode (electrode 620). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the first lens unit and the second lens unit of Liu with the liquid crystal lens unit as taught by Yeh. The combination/motivation would be to provide an electronically controllable lens assembly to transmit and guide a light signal for a fingerprint sensor.

Regarding claim 19, Liu (Fig. 1) discloses the display device of claim 14, further comprising: a first light transmission control unit (lens unit 231) disposed between the first display panel (display panel 300) and the fingerprint sensor (fingerprint sensor 210) and controlling transmission of light (e.g., light transmission and focusing); and a second light transmission control unit (lens unit 241) disposed between the second display panel (display panel 400) and the fingerprint sensor (fingerprint sensor 210) and controlling transmission of light (e.g., light transmission and focusing). The first light transmission control unit and the second light transmission control unit recited in claim 19 have been interpreted to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which includes a first base substrate and a second base substrate facing each other; a first electrode disposed on one surface of the first base substrate; a second electrode disposed on one surface of the second base substrate facing the first base substrate; and a light transmission control layer disposed between the first electrode and the second electrode. Liu teaches the first light transmission control unit and the second light transmission control unit under the broadest reasonable interpretation, but do not disclose the the first light transmission control unit and the second light transmission control unit as specified according to applicant’s disclosure. The examiner cites Yeh as a reference. Yeh (e.g., Fig. 5) discloses a display device including a fingerprint sensor, and a light transmission control unit (lens unit 520) disposed between the display panel (display panel 530) and the fingerprint sensor (fingerprint sensor 540). Yeh (e.g., Fig. 6) further discloses the light transmission control unit (lens unit 520) includes a first base substrate (substrate 630) and a second base substrate (substrate 610) facing each other; a first electrode (electrode 640) disposed on one surface of the first base substrate (substrate 630); a second electrode (electrode 620) disposed on one surface of the second base substrate (substrate 610) facing the first base substrate (substrate 630); and a light transmission control layer (liquid crystal layer 650) disposed between the first electrode (electrode 640) and the second electrode (electrode 620). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the first lens unit and the second lens unit of Liu with the liquid crystal lens unit as taught by Yeh. The combination/motivation would be to provide an electronically controllable lens assembly to transmit and guide a light signal for a fingerprint sensor.

Allowable Subject Matter
15.	Claim 20 is allowed. Claims 22 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a flexible display including a fingerprint sensor. The closet prior arts, Long (WO 2020215187 A1), Liu (CN 110490097 A), Duan (CN 212541359 U), Gao (CN 111164609 A), Jiang (CN 111164608 A), Yeh (US 20200311372 A1), and Shuai (US20210027038 A1), individually or in combination, discloses a flexible display device including a first display panel and a second display panel and a fingerprint sensor disposed in-between the two display panels, but fail to teach when a touch event occurs in the first display panel, the first light transmission control unit is in a light transmission mode for transmitting light such that light passing through the first display panel is incident on the fingerprint sensor, and the second light transmission control unit is in a light blocking mode for blocking light, and when a touch event occurs in the second display panel, the second light transmission control unit is in a light transmission mode for transmitting light such that light passing through the second display panel is incident on the fingerprint sensor, and the first light transmission control unit is in a light blocking mode for blocking light. In addition, the closet prior arts of record fail to teach a first light guide unit disposed between the first display panel and the first light transmission control unit or disposed between the first light transmission control unit and the fingerprint sensor for providing light passing through the first display panel to a light sensing element of the fingerprint sensor and a second light guide unit disposed between the second display panel and the second light transmission control unit or disposed between the second light transmission control unit and the fingerprint sensor for providing light passing through the second display panel to the light sensing element of the fingerprint sensor.

Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a flexible display including a fingerprint sensor. The closet prior arts, Mei (US 20220155627 A1), Okita (US 20210341779 A1), Long (WO 2020215187 A1), Liu (CN 110490097 A), Duan (CN 212541359 U), Gao (CN 111164609 A), Jiang (CN 111164608 A), Yeh (US 20200311372 A1), and Shuai (US20210027038 A1), individually or in combination, discloses a flexible display device including a fingerprint sensor and a light transmission control unit for control light transmission to the fingerprint sensor, wherein the light transmission control unit comprises a light transmission control layer, and the light transmission control layer includes a liquid crystal layer, but fail to teach the light transmission control layer includes: an electrochromic layer disposed on one surface of the second electrode facing the first electrode and configured to change a color according to an oxidation-reduction reaction by a first driving voltage applied to the first electrode and a second driving voltage applied to the second electrode; a counter layer disposed on one surface of the first electrode facing the second electrode and located between the first electrode and the electrochromic layer for assisting the oxidation-reduction reaction of the electrochromic layer; and an electrolyte layer disposed between the electrochromic layer and the counter layer for providing cations and anions to cause the oxidation-reduction reaction in the electrochromic layer and the counter layer.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691